Exhibit 10.2

SEVENTH AMENDMENT TO CREDIT AGREEMENT

AMENDMENT (this “Amendment”), dated as of August 11, 2017, in respect of the ABL
Credit Agreement, dated as of June 10, 2015 (as amended, supplemented or
otherwise modified prior to the date hereof, the “Credit Agreement”), among
Tesla, Inc. (the “Company”, and together with each Wholly-Owned Domestic
Subsidiary of the Company that becomes a U.S. Borrower pursuant to the terms of
the Credit Agreement, collectively, the “U.S. Borrowers”), Tesla Motors
Netherlands B.V. (“Tesla B.V.”, and together with each Wholly-Owned Dutch
Subsidiary of Tesla B.V. that becomes a Dutch Borrower pursuant to the terms of
the Credit Agreement, collectively, the “Dutch Borrowers”; and the Dutch
Borrowers, together with the U.S. Borrowers, collectively, the “Borrowers”), the
lenders from time to time party thereto (the “Lenders”), Deutsche Bank AG New
York Branch, as administrative agent and collateral agent (in such capacities,
the “Administrative Agent”) and as Collateral Agent, and the other agents party
thereto.

RECITALS:

WHEREAS, the Company has requested an amendment to the Credit Agreement;

WHEREAS, pursuant to Section 13.12 of the Credit Agreement, the Credit Agreement
may be amended with the written consent of the Required Lenders and each Credit
Party thereto; and

WHEREAS, the parties now wish to amend the Credit Agreement in certain respects.

AGREEMENT:

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, the parties hereto agree as follows:

Section 1. Defined Terms. Unless otherwise specifically defined herein, each
term used herein (including in the recitals above) has the meaning assigned to
such term in the Credit Agreement.

Section 2. Amendments.  

2.1     Amendment to Section 1.01 of the Credit Agreement. The following term
shall be added to Section 1.01 of the Credit Agreement in appropriate
alphabetical order:

“SolarCity Guarantee” shall have the meaning provided in Section 10.14(b).

2.2     Amendment to definition of Permitted Ratio Indebtedness.  The definition
of Permitted Ratio Indebtedness in Section 1.01 of the Credit Agreement shall be
amended to insert “(which Indebtedness may be guaranteed pursuant to a SolarCity
Guarantee)” immediately after the phrase “the Company and its Subsidiaries”.

2.3     Amendment to Section 10.04(n) of the Credit Agreement.  Section 10.04(n)
of the Credit Agreement shall be amended and restated in its entirety as
follows:

“(n)     Indebtedness of any Credit Party (which Indebtedness may be (A) (a)
unsecured or (b) to the extent permitted below in this clause (n), secured by a
Lien on the Collateral (including any Permitted Additional Secured Indebtedness
Priority Collateral that will become Collateral) and (B)

--------------------------------------------------------------------------------

guaranteed (other than in respect of Additional Convertible Notes) on a like
basis by the other Credit Parties or pursuant to any SolarCity Guarantee), if at
the time of issuance or incurrence (i) no Default or Event of Default then
exists or would result therefrom, (ii) such Indebtedness does not have a
scheduled maturity earlier than six months after the Final Maturity Date in
effect at the time of issuance or incurrence of such Indebtedness (other than an
earlier maturity date for customary fundamental change, make-whole fundamental
change, change of control or other similar event risk provisions or customary
bridge financings which, subject to customary conditions, would either be
automatically converted into or required to be exchanged for permanent financing
which does not provide for a maturity date earlier than six months after such
Final Maturity Date), provided that for the avoidance of doubt, any provision of
Permitted Convertible Notes providing for Net Share Settlement thereof shall not
cause the Permitted Convertible Notes to fail to satisfy the provisions of this
clause (ii), (iii) such Indebtedness does not have any mandatory redemption,
prepayment, amortization, sinking fund or similar obligations prior to such
Final Maturity Date (other than pursuant to (x) fundamental change, make-whole
fundamental change, change of control or other similar event risk provisions
and, in the case of term loans or senior notes that are not convertible into
Equity Interests only, customary asset sale (or casualty or condemnation event),
extraordinary receipts and/or (solely in the case of term loans) excess cash
flow offer or repayment provisions and, in the case of any customary bridge
financing, prepayments of such bridge financing from the issuance of equity or
other Indebtedness permitted hereunder which meets the requirements of this
definition and customary asset sale (or casualty or condemnation event)
repayment provisions, and (y) in the case of term loans, nominal amortization
requirements not to exceed 1% per annum of the initial aggregate principal
amount of such Indebtedness), provided that for the avoidance of doubt, any
provision of Permitted Convertible Notes providing for Net Share Settlement
thereof shall not cause the Permitted Convertible Notes to fail to satisfy the
provisions of this clause (iii), (iv) the covenants and events of default set
forth in the applicable Permitted Additional Indebtedness Documents are no more
restrictive, taken as a whole, than the covenants and events of default set
forth in this Agreement (as determined by the Company in good faith); except for
(x) provisions applicable only to periods after the Final Maturity Date in
effect at the time of effectiveness of the applicable Permitted Additional
Indebtedness Documents and (y) provisions related to any equity provisions of
such Indebtedness; provided that, any such covenants and events of default may
apply to the Company and its subsidiaries (including SolarCity and its
subsidiaries) without causing such covenants and events of default to fail to
satisfy the provisions of this clause (iv); (v) to the extent such Indebtedness
is subordinated, the terms of such Indebtedness provide for customary payment or
lien subordination, as applicable, to the Obligations as reasonably determined
by the Administrative Agent in good faith, (vi) if such Indebtedness is secured,
(x) it shall not be secured by any assets or property other than Collateral
securing the Obligations including any assets or property of the Credit Parties
that are not covered by the Security Documents on the Effective Date but which
will secure the Obligations from and after the issuance of such Indebtedness as
contemplated by Section 9.12(e), (y) at the time of the entering into of any
such Indebtedness, an Intercreditor Agreement shall have been entered into and
shall be in full force and effect and the Credit Parties shall have complied
with their obligations under Section 9.12(e), and (z) the Intercreditor
Agreement shall provide, inter alia, that the Collateral Agent, for the benefit
of the Secured Creditors, shall retain a First Priority Lien on the ABL Priority
Collateral and shall have a Second Priority Lien on the Permitted Additional
Secured Indebtedness Priority Collateral and (vii) such Indebtedness shall
either (x) at the time of incurrence constitute Permitted Ratio Indebtedness
(provided that the aggregate amount of Basket-Related Permitted Indebtedness
outstanding at any time pursuant to this clause (n) or Section 10.04(d) shall
not exceed $2,000,000,000) or (y) be in an aggregate principal amount, together
with Indebtedness incurred and outstanding pursuant to Section 10.04(o), not to
exceed $1,000,000,000 at any time outstanding; provided, however, the
requirements of the preceding clause (vii) shall not apply to any Indebtedness
incurred or issued pursuant to this clause (n) if such Indebtedness is exchanged
for or 100% of the net cash proceeds therefrom are applied to repay, repurchase,
redeem or defease any then outstanding Ratio-Related Permitted Indebtedness
contemporaneously with the incurrence or issuance of such Indebtedness (all
unsecured Indebtedness incurred or issued under this clause (n) is referred to
as “Permitted Additional

-2-

--------------------------------------------------------------------------------

Unsecured Indebtedness” and all secured Indebtedness incurred or issued under
this clause (n) is referred to as “Permitted Additional Secured Indebtedness”);”

2.4.     Amendment to Section 10.14(a) of the Credit Agreement.  Section
10.14(a) of the Credit Agreement shall be amended and restated in its entirety
as follows:

“(a)  the Company and its Subsidiaries shall not (subject to the Consent Letter)
guarantee or otherwise become directly liable for any Indebtedness of SolarCity
or any of its Subsidiaries (it being understood and agreed that a guarantee by a
Subsidiary of Indebtedness of the Company and/or its Subsidiaries that is also
guaranteed by a SolarCity Guarantee shall not be restricted by this Section
10.14(a));”

2.5     Amendment to Section 10.14(b) of the Credit Agreement. Section 10.14(b)
of the Credit Agreement shall be amended and restated in its entirety as
follows:

“(b) the Company and its Subsidiaries shall not permit SolarCity or any of its
Subsidiaries to guarantee or otherwise become directly liable for Indebtedness
of the Company or its Subsidiaries; provided that SolarCity and its Subsidiaries
may guarantee or otherwise become directly liable for Indebtedness of the
Company or its Subsidiaries (a “SolarCity Guarantee”) so long as each Person
providing a SolarCity Guarantee guarantees the Guaranteed Obligations (as
defined in the U.S. Guaranty) on terms no less favorable to the Lenders (as
determined by the Company in good faith) than the terms of such SolarCity
Guarantee are to the holders of the applicable Indebtedness;”

2.6.     Amendment to Section 10.14(c) of the Credit Agreement. Section 10.14(c)
of the Credit Agreement shall be amended by (i) deleting the word “and” at the
end of clause (ii) thereof, (ii) deleting the period at the end of clause (iii)
thereof and replacing it with “;”, and (iv) immediately after clause (iii),
adding new clauses (iv) and (v) reading in their entirety as follows:

“(iv)  Indebtedness pursuant to any SolarCity Guarantee; and

(v) any guarantee of the Guaranteed Obligations (as defined in the U.S.
Guaranty); and”

2.7     Amendment to Section 10.14 of the Credit Agreement. Section 10.14 of the
Credit Agreement shall be amended by adding the following new clause (d) at the
end thereof:

“(d) the Company and its Subsidiaries shall not permit SolarCity or any of its
Subsidiaries to pledge any assets to secure any Indebtedness of the Company or
its Subsidiaries or any guarantee or liability of SolarCity or any of its
Subsidiaries in respect thereof.”

Section 3. Conditions. This Amendment shall become effective on the date on
which the following conditions precedent have been satisfied or waived (the date
on which such conditions shall have been so satisfied or waived, the “Amendment
Effective Date”):

(a) The Administrative Agent shall have received a counterpart of this
Amendment, executed and delivered by the Credit Parties, the Administrative
Agent and the Required Lenders.

(b) Each of the representations and warranties made by the Credit Parties in or
pursuant to the Credit Agreement or in or pursuant to the other Credit Documents
shall be true and correct in all material respects (except that any
representation and warranty that is qualified or subject to “materiality”,
“Material Adverse Effect” or similar language shall be true and correct in all
respects) on and as of the Amendment Effective Date as if made on and as of such
date except for such representations and

-3-

--------------------------------------------------------------------------------

warranties expressly stated to be made as of an earlier date (in which case such
representations and warranties shall be true and correct in all material
respects as of such earlier date).

(c) No Default or Event of Default shall exist on the Amendment Effective Date.

(d) The Administrative Agent shall have received an officer’s certificate from
an Authorized Officer of the Company and dated as of the Amendment Effective
Date, certifying that each condition set forth in Sections 3(b) and (c) hereof
have been satisfied on and as of the Amendment Effective Date.

Section 4.  Representations and Warranties, etc.  The Borrowers hereby confirm,
reaffirm and restate that each of the representations and warranties made by any
Credit Party in the Credit Documents is true and correct in all material
respects on and as of the Amendment Effective Date (it being understood and
agreed that (x) any representation or warranty which by its terms is made as of
a specified date shall be required to be true and correct in all material
respects only as of such specified date and (y) any representation or warranty
that is qualified by “materiality”, “Material Adverse Effect” or similar
language shall be true and correct in all respects).  The Borrowers represent
and warrant that, immediately after giving effect to the occurrence of the
Amendment Effective Date, no Default or Event of Default has occurred and is
continuing.  The Borrowers represent and warrant that each Credit Party (i) has
the Business power and authority to execute, deliver and perform the terms and
provisions of this Amendment and has taken all necessary Business action to
authorize the execution, delivery and performance by such Credit Party thereof
and (ii) has duly executed and delivered this Amendment, and that this Amendment
constitutes a legal, valid and binding obligation of the Borrowers enforceable
against each Borrower in accordance with its terms, except as enforceability may
be limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting the enforcement of creditors’ rights generally and by
general equitable principles (whether enforcement is sought by proceedings in
equity or at law).

Section 5. Reaffirmation. Each Guarantor and each Credit Party hereby agrees
that (i) all of its Obligations under the Credit Documents shall remain in full
force and effect on a continuous basis after giving effect to this Amendment and
(ii) each Credit Document is ratified and affirmed in all respects.

Section 6. Governing Law. This Amendment and the rights of the parties hereunder
shall be governed by and construed in accordance with the laws of the State of
New York (without regard to conflicts of law principles that would result in the
application of any law other than the law of the State of New York).

Section 7. Effect of This Amendment. Except as expressly set forth herein, this
Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of or otherwise affect the rights and remedies of any Lender or Agent
under the Credit Agreement or any other Credit Document, and shall not alter,
modify, amend or in any way affect any of the terms, conditions, obligations,
covenants or agreements contained in the Credit Agreement or any other Credit
Document, all of which are ratified and affirmed in all respects and shall
continue in full force and effect.  Nothing herein shall be deemed to entitle
any party to a consent to, or a waiver, amendment, modification or other change
of, any of the terms, conditions, obligations, covenants or agreements contained
in the Credit Agreement or any other Credit Document in similar or different
circumstances.  

Section 8. Counterparts. This Amendment may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.  Delivery of an
executed signature page of this Amendment by facsimile transmission or
electronic transmission (e.g., “pdf” or “tif”) shall be effective as delivery of
a manually executed counterpart hereof.

-4-

--------------------------------------------------------------------------------

Section 9. Miscellaneous. This Amendment shall constitute a Credit Document for
all purposes of the Credit Agreement. The Borrowers shall pay all reasonable
fees, costs and expenses of the Administrative Agent incurred in connection with
the negotiation, preparation and execution of this Amendment and the
transactions contemplated hereby.

[remainder of page intentionally left blank]

 

-5-

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

TESLA, INC.

 

By:

/s/ Deepak Ahuja

Name:

Deepak Ahuja

Title:

Chief Financial Officer

 

TESLA MOTORS NETHERLANDS B.V.

 

By:

/s/ Marc Cerda

Name:

Marc Cerda

Title:

Managing Director

 

DEUTSCHE BANK AG NEW YORK BRANCH, as Administrative Agent, Collateral Agent,
Swingline Lender and a Lender

 

By:

/s/ Mary Kay Coyle

Name:

Mary Kay Coyle

Title:

Managing Director

 

By:

/s/ Anca Trifan

Name:

Anca Trifan

Title:

Managing Director

 

GOLDMAN SACHS BANK USA, as a Lender

 

By:

/s/ David Cirigliano

Name:

David Cirigliano

Title:

Authorized Signatory

 

BARCLAYS BANK PLC, as a Lender

 

By:

/s/ Christopher M. Aitkin

Name:

Christopher M. Aitkin

Title:

Assistant Vice President

 

CITIBANK, N.A., as an Issuing Lender and a Lender

 

By:

/s/ David G. Foster

Name:

David G. Foster

Title:

Vice President

 

[Seventh Amendment – Signature Page]

--------------------------------------------------------------------------------

MORGAN STANLEY SENIOR FUNDING, INC., as a Lender

 

By:

/s/ Brian Rossi

Name:

Brian Rossi

Title:

Vice President

 

MORGAN STANLEY BANK, N.A., as a Lender

 

By:

/s/ Brian Rossi

Name:

Brian Rossi

Title:

Vice President

 

Bank of America, N.A., as an Issuing Lender and a Lender

 

By:

/s/ Robert M. Dalton

Name:

Robert M. Dalton

Title:

Senior Vice President

 

ROYAL BANK OF CANADA, as a Lender

 

By:

/s/ Edward D. Herko

Name:

Edward D. Herko

Title:

Authorized Signatory

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender

 

By:

/s/ Vipul Dhadda

Name:

Vipul Dhadda

Title:

Authorized Signatory

 

 

By:

/s/ Joan Park

Name:

Joan Park

Title:

Authorized Signatory

 

 

WELLS FARGO BANK, N.A., as a Lender

 

By:

/s/ Krista Mize

Name:

Krista Mize

Title:

Authorized Signatory

 

[Seventh Amendment – Signature Page]